Exhibit 10.1

 

Execution

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 17,
2014 (this “Amendment No. I”), is by and among Wells Fargo Bank, National
Association, in its capacity as administrative and collateral agent (in such
capacity, “Administrative Agent”) for the parties to the Credit Agreement (as
defined below) as lenders, the parties to the Credit Agreement as lenders
(individually, each a “Lender” and collectively, “Lenders”), Supervalu Inc., a
Delaware corporation (the “Lead Borrower”), the Subsidiaries of Lead Borrower
party thereto as borrowers (each a “Borrower” and collectively, together with
the Lead Borrower, the “Borrowers”), and the obligors party thereto as
guarantors (each individually a “Guarantor” and collectively, “Guarantors”).

 

W I T N E S S E T H :

 

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Administrative Agent on behalf of
Lenders) have made and may make loans and advances and provide other financial
accommodations to Borrowers as set forth in the Amended and Restated Credit
Agreement, dated as of March 21,2013, by and among Administrative Agent,
Lenders, Borrowers and Guarantors (as from time to time amended, modified,
supplemented, extended, renewed, restated or replaced, the “Credit Agreement”,
and together with all agreements, documents and instruments at any time executed
and/or delivered in connection therewith or related thereto, as from time to
time amended, modified, supplemented, extended, renewed, restated, or replaced,
collectively, the “Loan Documents”);

 

WHEREAS, Borrowers and Guarantors have requested that Administrative Agent and
Lenders agree to make certain amendments to the Credit Agreement, and
Administrative Agent and Lenders are willing to agree to make such amendments,
subject to terms and conditions set forth herein; and

 

WHEREAS, by this Amendment No. 1, Administrative Agent, Lenders, Borrowers and
Guarantors intend to evidence such amendments;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.              Definitions.

 

(a)         Additional Definitions. The Credit Agreement and the other Loan
Documents shall be deemed and are hereby amended to include the following
defined terms:

 

“Amendment No. 1” means Amendment No. 1 to Credit Agreement, dated as of
April 17, 2014, by and among Administrative Agent, Lenders, Borrowers and
Guarantors, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

“Excluded Real Estate Collateral” shall mean any property that would otherwise
constitute a Material Real Estate Asset or Real Estate Collateral Property,
(a) where either (i) the valid grant of a Lien in such Material Real Estate
Asset or Real Estate Collateral Property to the

 

--------------------------------------------------------------------------------


 

Administrative Agent would constitute or result in a breach, termination or
default under a valid and binding contract, agreement, lease, permit, license,
charter or license agreement entered into by a Loan Party with a Person that is
not an Affiliate of any of the Loan Parties and such breach, termination or
default has not been or is not waived or the consent of the other party to such
contract, agreement, lease, permit, license, charter or license agreement has
not been or is not otherwise obtained or under applicable law such prohibition
cannot be waived, or (ii) which is subject to adverse environmental or other
conditions that the Term Loan Agent determines makes it unsuitable as Collateral
and (b) which the Term Loan Agent designates as Excluded Real Estate Collateral
pursuant to the Term Loan Agreement.

 

“Material Debt Reserve’’ means Availability Reserves in an amount equal to
outstanding obligations in connection with any Material Indebtedness with a
maturity date on or within thirty (30) days of the date of the establishment of
such Availability Reserve.

 

“Store Conversion Transaction” means either (a) a transaction in which one or
more existing Save-A-Lot Stores owned by the Lead Borrower or a Restricted
Subsidiary is transferred to a Person that is not an Affiliate and that is
licensed to operate such Stores as a Save-A-Lot Store, provided, in each case
that (i) the consideration paid or to be paid at the effectiveness of such
transfer or on a deferred basis in connection therewith is in an amount not less
than the book value of the assets so transferred and any cash proceeds received
by the Loan Parties in respect of such transaction shall be applied to the
extent and in the manner set forth in Section 2.05(e), (ii) the purchaser agrees
to continue to purchase inventory for such Stores from the Lead Borrower or a
restricted subsidiary for a period of not less than one year or, if longer, the
period until the consideration described in clause (i) has been paid in full and
(iii) all payment obligations and other obligations of the purchaser in
connection with such transaction are payable or otherwise owed to Moran Foods or
a Subsidiary thereof that is a Loan Party or (b) a transaction in which one or
more existing Stores owned by the Lead Borrower or a Restricted Subsidiary is
transferred to a joint venture in which the Lead Borrower or other Loan Party
owns an Equity Interest, provided that (i) a Loan Party pledges such Equity
Interest to the Administrative Agent and any cash proceeds received by the Loan
Parties in respect of such transaction shall be applied to the extent and in the
manner set forth in Section 2.05(e), (ii) the joint venture agrees to continue
to purchase inventory for such Stores from the Lead Borrower or a Restricted
Subsidiary for a period of not less than one year and (iii) the Total Leverage
Ratio (as such term is defined in the Term Loan Agreement as in effect on the
date of Amendment No. 1) of the Lead Borrower shall not exceed 4.00:1.00 on a
pro forma basis after giving effect to such transfer and the use of proceeds
thereof.

 

(b)         Amendments to Definitions

 

(i)             Section 1.01 of the Credit Agreement is hereby amended by
deleting the definition of “Adjustment Date” in its entirety and replacing it
with the following:

 

“Adjustment Date” means the first day of each Fiscal Quarter, commencing
June 15, 2014.

 

(ii)          Section 1.01 of the Credit Agreement is hereby amended by deleting
the pricing grid set forth in the definition of “Applicable LC Fee Rate” and
replacing it with the following:

 

2

--------------------------------------------------------------------------------


 

Level

 

 

Quarterly Average Excess Availability

 

 

Letter of Credit Fee

I

 

 

Equal to or greater than 66.67% of the Aggregate Commitments

 

 

1.50%

 

 

 

 

 

 

 

II

 

 

Greater than or equal to 33.33% of the Aggregate Commitments but less than
66.67% of the Aggregate Commitments

 

 

1.75%

 

 

 

 

 

 

 

III

 

 

Less than 33.33% of the Aggregate Commitments

 

 

2.00%

 

(iii)       Section 1.01 of the Credit Agreement is hereby amended by deleting
the pricing grid set forth in the definition of “Applicable Margin” and
replacing it with the following:

 

Level

 

 

Quarterly Average Excess Availability

 

 

LIBO Rate
Margin

 

 

Base Rate
Margin

I

 

 

Equal to or greater than 66.67% of the Aggregate Commitments

 

 

1.50%

 

 

0.50%

 

 

 

 

 

 

 

 

 

 

II

 

 

Greater than or equal to 33.33% of the Aggregate Commitments but less than
66.67% of the Aggregate Commitments

 

 

1.75%

 

 

0.75%

 

 

 

 

 

 

 

 

 

 

III

 

 

Less than 33.33% of the Aggregate Commitments

 

 

2.00%

 

 

1.00%

 

(iv)      Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Audited Financial Statements” in its entirety and replacing it
with the following:

 

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the Fiscal Year ended February 23,
2013 and the related Consolidated statements of income or operations,
Shareholders’ Equity and cash flows (in each case, prior to giving effect to the
Transactions) of the Lead Borrower and its Subsidiaries, including the notes
thereto,

 

(v)         Section 1.01 of the Credit Agreement is hereby amended by deleting
the reference to the “SVU 2016 Notes Reserve” in the definition of “Availability
Reserves” and replacing it with “Material Debt Reserve”.

 

(vi)      Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Customer Support Transactions” in its entirety and replacing it
with the following:

 

3

--------------------------------------------------------------------------------


 

“Customer Support Transaction” shall mean any one of the following transactions
in the ordinary course of the business of the Borrowers consistent with the
current practices as of the date hereof (a) any sublease by a Loan Party to a
customer of any Loan Party of leased real property or leased equipment of such
Loan Party that constitutes a Capital Lease, (b) any lease by a Loan Party to a
customer of any Loan Party of owned real property or equipment of such Loan
Party that constitutes a Capital Lease, (c) any assignment of a lease of real
property or equipment by a Loan Party that constitutes a Capital Lease to a
customer of any Loan Party in connection with which the assigning Loan Party is
not released from liability under such lease, (d) any Guarantee by a Loan Party
for the benefit of a third party of Indebtedness or operating lease obligations
of a customer of any Loan Party, (e) any loan of money or property (other than
ABL Priority Collateral) by a Loan Party to a customer and (f) any other
transfer of equipment or Real Estate by a Loan Party to a customer in accordance
with and subject to the terms and conditions set forth in clause (n) of the
definition of “Permitted Dispositions”; provided, that, the foregoing shall not
be construed to apply to the sale of inventory on credit by a Loan Party to a
customer in the ordinary course of business.

 

(vii)   Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Material Real Estate Asset” in its entirety and replacing it with
the following:

 

“Material Real Estate Asset” means Real Estate (other than an operating
leasehold interest and Excluded Real Estate Collateral) owned by or ground
leased to a Loan Party if the property, plant and equipment located at such Real
Estate has a book value on Lead Borrower’s financial statements in excess of
$1,000,000 as of the Closing Date.”

 

(viii)     Section 1.01 of the Credit Agreement is hereby amended by deleting
the definition of “Material Related Collateral Location” in its entirety and
replacing it with the following:

 

“Material Related Collateral Location” means any owned or leased Real Estate,
other than a Material Real Estate Asset, if the book value of the property,
plant and equipment (excluding information technology, leasehold improvements,
vehicles and aircraft) located at such owned or leased Real Estate on the
Borrower’s financial statements exceeds $150,000 as of the Closing Date.

 

(ix)      Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Maturity Date” in its entirety and replacing it with the
following:

 

“Maturity Date” means February 21, 2019 or such earlier date as provided in
Section 2.07.

 

(x)         Section 1.01 of the Credit Agreement is hereby amended by deleting
clause (b) of the definition of “Permitted Dispositions” in its entirety and
replacing it with the following:

 

(b)  bulk sales of the Inventory of a Loan Party not in the ordinary course of
business in connection with Store closings or Store Conversion Transactions,
provided, that, (i) the number of such Store closings and Store Conversion
Transactions and in each case, related sales of Inventory, minus the number of
new Store locations opened during the same period, shall not exceed in any
Fiscal Year of the Lead Borrower and its Subsidiaries, seven and one-half
percent

 

4

--------------------------------------------------------------------------------


 

(7.5%) of the number of the Loan Parties’ Stores as of the beginning of such
Fiscal Year and shall not exceed, in the aggregate from and after the Closing
Date, fifteen percent (15%) of the number of the Loan Parties’ Stores in
existence as of the Closing Date), (ii) in connection with each Store closing or
Store Conversion Transaction, as the case may be, involving ten (10) or more
Stores, or in the event that all Store Closings and Store Conversion
Transactions after the delivery of a Borrowing Base Certificate and prior to the
delivery of the next Borrowing Base Certificate have involved ten (10) or more
Stores, Administrative Agent shall have received an updated Borrowing Base
Certificate that gives effect to such Store closing or closings and sales of
Inventory or Store Conversion Transaction or Store Conversion Transactions, as
the case may be, and (iii) all Net Proceeds received in connection therewith are
applied to the Obligations if then required in accordance with Section 2.05
hereof,

 

(xi)      Section 1.01 of the Credit Agreement is hereby amended by deleting
clause (e) of the definition of “Permitted Disposition” in its entirety and
replacing it with the following:

 

(e) Dispositions of Equipment and fixtures in the ordinary course of business
that are, in the reasonable, good faith judgment of the Lead Borrower, either
(A) no longer useful or necessary in its business or that of a Subsidiary or
(B) are replaced (concurrently with, or reasonably promptly following, the
Disposition thereof) with property serving a substantially similar or
replacement function in the operation of the Business as the property so
replaced;

 

(xii)   Section 1.01 of the Credit Agreement is hereby amended by deleting
clause (h) of the definition of ‘‘Permitted Disposition” in its entirety and
replacing it with the following:

 

(h) (i) Dispositions of interests in Real Estate that constitute, are created,
or occur pursuant to Permitted Encumbrances pursuant to clause (f) of the
definition thereof (but only to the extent thereof), (ii) sales of Real Estate
of any Loan Party pursuant to any arrangement, directly or indirectly, with any
person whereby it shall sell or transfer such property and thereafter lease back
such property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale-Leaseback
Transaction”), other than in connection with a Customer Support Transaction or a
Store Conversion Transaction; provided, that, (A) the consideration paid to such
Loan Party in connection therewith shall be paid contemporaneously with
consummation of the transaction, and shall be in an amount not less than the
fair market value of the property disposed of, (B) at any time a Cash Dominion
Event exists, subject to the terms of the Term Loan Intercreditor Agreement, the
proceeds of such sale are applied to the Obligations in accordance with
Section 2.05(e), (C) as of the date of any such sale, and in each case after
giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing, and (D) other than in connection with any Store
location, the Administrative Agent shall have received from each such purchaser
or transferee a Collateral Access Agreement on terms and conditions reasonably
satisfactory to the Administrative (Agent, and (iii) other than in connection
with a Customer Support Transaction or Store Conversion Transaction, assignments
or terminations of leases, subleases, licenses, and sublicenses of Real Property
that, in the reasonable, good faith judgment of a Loan Party are (A) no longer
used or useful in the business of any Loan Party or any of their Affiliates or
Subsidiaries, and (B) not otherwise material to the business of the Lead
Borrower and its Subsidiaries taken as a whole;

 

5

--------------------------------------------------------------------------------


 

(xiii)     Section 1.01 of the Credit Agreement is hereby amended by deleting
clause (m)(v) of the definition of “Permitted Disposition” in its entirety and
replacing it with the following:

 

(v) such transaction does not involve the Disposition of (A) a minority Equity
Interest in any wholly-owned Restricted Subsidiary, (B) any Equity Interests of
Moran Foods, LLC, or (C) Accounts of a Borrower;

 

(xiv)    Section 1.01 of the Credit Agreement is hereby amended by deleting
clause (n) of the definition of “Permitted Disposition” in its entirety and
replacing it with the following:

 

(n) Dispositions by any Loan Party constituting a Customer Support Transaction;
provided, that, as of the date of any such Disposition and after giving effect
thereto, (i) the aggregate amount of the exposure of the Loan Parties under or
pursuant to all Customer Support Transactions (including, without duplication,
Customer Support Transactions constituting Permitted Indebtedness, Permitted
Investments and Permitted Dispositions) shall not in the aggregate exceed
$250,000,000, (ii) the aggregate amount of the exposure under any of the types
of transactions described in clauses (a), (b), (c), (e) or (f) of the definition
of the term Customer Support Transactions shall not exceed under any one of such
clauses $150,000,000 in the aggregate, provided, that, for purposes of this
clause (n), at any time of the determination thereof, the exposure in respect of
the portion of a Customer Support Transaction that consists of the sale, lease
or other transfer of assets shall be deemed to be an amount equal to the net
book value of such assets at such time, (iii) no Default or Event of Default
shall exist or have occurred and be continuing, (iv) to the extent that such
Disposition includes a Sale-Leaseback Transaction, each of the conditions in
clause (h)(ii) of the definition of the term Permitted Dispositions shall be
satisfied with respect thereto, and (v) to the extent that such Disposition
includes a Store Conversion Transaction, each of the conditions set forth in the
definition of the term Store Conversion Transactions and in clause (s) of the
definition of Permitted Dispositions shall be satisfied with respect thereto;

 

(xv)       Section 1.01 of the Credit Agreement is hereby amended by deleting
clause (p) of the definition of “Permitted Disposition” in its entirety and
replacing it with the following:

 

(p) (i) the lease, sublease, license or sublicense of Real Estate owned or
leased out by a Loan Party to another Person (other than in connection with a
Customer Support Transaction or a Store Conversion Transaction) in the ordinary
course of business and (ii) the lease, sublease, license or sublicense of Real
Estate owned or leased out by a Loan Party to another Person (other than in
connection with a Customer Support Transaction or a Store Conversion
Transaction) in the ordinary course of business so long as such Real Estate is
(A) no longer used or useful in the business of any Loan Party or any of their
Affiliates or Subsidiaries, and (B) is not otherwise material to the business of
any Loan Party or any of their Affiliates or Subsidiaries in any respect;

 

(xvi)    Section 1.01 of the Credit Agreement is hereby amended by (A) deleting
the word “and” at the end of clause (q) of the definition of “Permitted
Disposition” and (B) deleting the “.” at the end of clause (r) of the definition
of “Permitted Disposition” and replacing it with “; and”;

 

(xvii) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new clause (s) to the end of the definition of “Permitted
Disposition”:

 

6

--------------------------------------------------------------------------------


 

(s) any Disposition pursuant to a Store Conversion Transaction, provided, that
as of the date of any such Store Conversion Transaction and after giving effect
thereto, (i) the number of such Store Conversion Transactions, together with all
Store closings as of such date, minus the number of new Store locations opened
during the same period, shall not exceed in any Fiscal Year of the Lead Borrower
and its Subsidiaries, seven and one-half percent (7.5%) of the number of the
Loan Parties’ Stores as of the beginning of such Fiscal Year and shall not
exceed, in the aggregate from and after the Closing Date, fifteen percent (15%)
of the number of the Loan Parties’ Stores in existence as of the Closing Date,
(ii) in connection with each Store Conversion Transaction involving ten (10) or
more Stores, or in the event that all Store Conversion Transactions after the
delivery of a Borrowing Base Certificate and prior to the delivery of the next
Borrowing Base Certificate have involved ten (10) or more Stores, Administrative
Agent shall have received an updated Borrowing Base Certificate that gives
effect to such Store Conversion Transactions, (iii) all Net Proceeds received in
connection therewith are applied to the Obligations if then required in
accordance with Section 2.05 hereof, (iv) to the extent that such Disposition
includes a Sale-Leaseback Transaction, each of the conditions in clause
(h)(ii) of the definition of the term Permitted Dispositions shall be satisfied
with respect thereto, and (v) to the extent that such Disposition is also a
Customer Support Transaction, each of the conditions set forth in clause (n) of
the definition of the term Permitted Dispositions shall be satisfied with
respect thereto;

 

(xviii)       Section 1.01 of the Credit Agreement is hereby amended by deleting
clause (i) of the definition of “Permitted Indebtedness” in its entirety and
replacing it with the following:

 

Indebtedness under the Term Loan Documents in an aggregate outstanding principal
amount not to exceed $1,500,000,000 (plus up to an aggregate additional amount
of $500,000,000 to the extent that Lead Borrower exercises its right to obtain
additional term loans from lenders under the Term Loan Documents in accordance
with the terms applicable thereto, provided, that, in the event that the
aggregate additional amount exceeds $250,000,000, as to any such additional
loans in excess of $250,000,000, (i) the representations, warranties, covenants
and events of default applicable to such additional loans shall be identical to
those of the other loans under the Term Loan Agreement and to the extent not
consistent with such representations, warranties, covenants and events of
default shall be reasonably satisfactory to the Administrative Agent, (ii) the
final maturity date of any additional loans shall be no earlier than the
maturity date under the Term Loan Agreement as in effect on the date of
Amendment No. 1, (iii) the average life to maturity of the additional loans
shall be no shorter than the remaining average life to maturity of the loans
under the Term Loan Agreement outstanding as of the date of Amendment No. 1,
(iv) at the time of and immediately after the giving effect to the additional
loans, no Default or Event of Default shall have occurred and be continuing, and
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of Lead Borrower, (v) the Lead
Borrower’s Total Secured Leverage Ratio (as such term is defined in the Term
Loan Agreement as in effect on the date of Amendment No. 1) shall not exceed
2.50 to 1.00 on a pro forma basis after giving effect to such additional loans
and the use of proceeds thereof and the Administrative Agent shall have received
a certificate to that effect showing such calculations in reasonable detail
dated such date and executed by a Responsible Officer of Lead Borrower, and
(vi) the terms of the additional loans shall not modify (or have the effect of a
modification of) the prepayment provisions of the Term Loan Agreement that
require mandatory prepayments in a manner that increases the amount of such
required prepayments (as a percentage of the total amount of term loans) or
frequency of such required prepayments, or requires additional mandatory
prepayments during the term of this Agreement or changes to earlier dates any

 

7

--------------------------------------------------------------------------------


 

scheduled dates for the payment of principal or interest with respect to the
Indebtedness under the Term Loan Documents,

 

(xix)    Section 1 .01 of the Credit Agreement is hereby amended by deleting the
definition of “Real Estate Collateral Properties” in its entirety and replacing
it with the following:

 

“Real Estate Collateral Properties’’ means the Real Estate of the Loan Parties
at the sites on the Applicable Collateral List, excluding, however, Excluded
Real Estate Collateral.

 

(xx)  Section 1.01 of the Credit Agreement is hereby amended by deleting clause
(c) of the definition of “Refinancing Indebtedness” in its entirety and
replacing it with the following:

 

(c) the principal amount of such Refinancing Indebtedness shall not exceed the
principal amount of the Refinanced Obligations (plus interest and premium, if
any, thereon and the amount of reasonable refinancing fees and expenses incurred
in connection therewith);

 

(xxi)    Section 1.01 of the Credit Agreement is hereby amended by deleting
clause (h) of the definition of “Refinancing Indebtedness” in its entirety and
replacing it with the following:

 

(h) except in the case of Term Loan Debt used to refinance the SVU 2016 Notes,
if the Refinanced Obligations or any Guarantees thereof are unsecured, such
Indebtedness and any Guarantees thereof shall be unsecured;

 

(xxii)          Section 1.01 of the Credit Agreement is hereby amended by
deleting clause (l) of the definition of “Refinancing Indebtedness” in its
entirety and replacing it with the following:

 

(l) except in the case of Term Loan Debt used to refinance the SVU 2016 Notes,
the obligors in respect of the Refinanced Obligations immediately prior to such
refinancing, refunding, extending, renewing or replacing thereof shall be the
only obligors on such Indebtedness; and

 

(xxiii)       Section 1.01 of the Credit Agreement is hereby amended by deleting
clause (m) of the definition of “Refinancing Indebtedness” in its entirety and
replacing it with the following:

 

(m) except in the case of Term Loan Debt used to refinance the SVU 2016 Notes,
the terms and conditions (excluding as to pricing, premiums and optional
prepayment or redemption provisions) of any such Indebtedness, taken as a whole,
are not more restrictive with respect to the Lead Borrower and the Restricted
Subsidiaries, as reasonably determined by the Lead Borrower in good faith, than
the terms and conditions of the Refinanced Obligations.

 

(xxiv)      Section 1.01 of the Credit Agreement is hereby amended by deleting
the definition of “Related Real Estate Collateral” in its entirety and replacing
it with the following:

 

“Related Real Estate Collateral” means all Equipment now or hereafter owned by
Lead Borrower or any Loan Party located on any Material Real Estate Asset or any
Material Related Collateral Location.

 

8

--------------------------------------------------------------------------------


 

(xxv)         Section 1.01 of the Credit Agreement is hereby amended by deleting
the definition of “Store” in its entirety and replacing it with the following:

 

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party, a Person in which any Loan Party holds an Equity
Interest or a Save-A-Lot licensee.

 

(xxvi) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Term Loan Agreement” in its entirety and replacing it with the
following:

 

“Term Loan Agreement” means the Amendment Agreement, dated as of January 31,
2014, relating to the Amended and Restated Credit Agreement, dated as of May 16,
2013, among Term Loan Agent, Term Loan Lenders, and the Lead Borrower, together
with all schedules and exhibits thereto, including the Second Amended and
Restated Term Loan Credit Agreement attached thereto as Exhibit A.

 

(c) Deleted Terms. Section 1.01 of the Credit Agreement is deemed and is hereby
amended to delete the defined terms “Maturity Projection Period,” “Post-Maturity
Period,”, “Pre-Maturity Period” and “SVU 2016 Notes Reserve,” in their
respective entireties.

 

(d) Interpretation. For purposes of this Amendment No. 1, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Credit Agreement as amended by this Amendment No. 1.

 

2.              Reserves. The first sentence of Section 2.01(b) is hereby
amended by deleting the first sentence of such section in its entirety and
replacing it with the following:

 

The Administrative Agent shall have the right, at any time and from time to time
after the Closing Date in its Permitted Discretion to establish, modify or
eliminate Reserves, provided, that, at any time a Material Debt Reserve may be
established Administrative Agent shall establish such Reserve, except as
otherwise agreed by the Required Lenders.

 

3.              Repayment of Loans. Section 2.07 of the Credit Agreement is
hereby amended by deleting such clause (c) of Section 2.07 in its entirety and
replacing it with the following: “Reserved”.

 

4.              Subsidiaries; Equity Interests. Section 5.13 of the Credit
Agreement is hereby amended by deleting the last sentence of such section in its
entirety and replacing it with the following:

 

The copies of the Organization Documents of each Loan Party and each amendment
thereto provided pursuant to Section 4.01 are true and correct copies of each
such document (subject to amendment as permitted under Section 7.12), each of
which is valid and in full force and effect.

 

5.             Notices to Farm Products Sellers. Etc.

 

(a) Section 6.03(j) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

9

--------------------------------------------------------------------------------


 

(j) the receipt of any notice, or amendment to a prior notice, from a supplier,
seller, or agent pursuant to the Food Security Act, PACA, the PSA or any other
statute if (A) any such notice involves a claim of $50,000 or more or (B) all
such notices outstanding involve claims in the aggregate amount of $250,000 or
more, and upon the request of Administrative Agent, the Loan Parties shall
promptly provide the Administrative Agent with a true, correct and complete copy
of such notice or amendment, as the case may be, and other information delivered
to or on behalf of the Loan Parties pursuant thereto;

 

(b)         Section 6.20(c) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

Each Borrower shall (i) promptly notify Administrative Agent in writing after
receipt by or on behalf of such Borrower of any Food Security Act Notice or
amendment to a previous Food Security Act Notice, and including any notice from
any Farm Products Seller of the intention of such Farm Products Seller to
preserve the benefits of any trust applicable to any assets of any Loan Party
under the provisions of the PSA, PACA or any other statute if (A) any such
notice involves a claim of $50,000 or more or (B) all such notices outstanding
involve claims in the aggregate amount of $250,000 or more, and (ii) upon the
request of the Administrative Agent, such Borrower shall promptly provide
Administrative Agent with a true, correct and complete copy of such Food
Security Act Notice or amendment, or other notice from such Farm Products
Seller, as the case may be, and other information delivered to or on behalf of
such Borrower pursuant to the Food Security Act, the PSA, PACA or other statute.

 

6.              Escrow Agreement, 2014 Notes and Indemnity. Section 6.22(b) of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

(b) Unless the Escrow Fund has been fully released pursuant to the terms of the
Escrow Agreement, the Escrow Fund and all other assets and property subject to
the Escrow Agreement shall at all times be and remain invested in a MMMF or one
or more other investments reasonably satisfactory to the Administrative Agent,
except for cash or Cash Equivalents received in connection with liquidations
distributing proceeds thereof and except for other liquid non-cash investments
of the type described in clauses (a) through (e) of the term “Permitted
Investments”.

 

7.              Fundamental Changes. Section 7.04(b) of the Credit Agreement is
hereby amended by deleting such clause (b) its entirety and replacing it with
the following:

 

(b) any Restricted Subsidiary may merge into any Loan Party, and any Restricted
Subsidiary that is not a Loan Party may merge into any other Restricted
Subsidiary that is not a Loan Party, provided that, (i) in any merger involving
one or more Borrowers, a Borrower shall be the continuing or surviving Person,
and (ii) subject to the foregoing clause (i), in any merger involving a Loan
Party, the continuing or surviving entity shall be a Loan Party.

 

8.              Commitments. Schedule 2.01 to the Credit Agreement is hereby
amended by deleting such Schedule 2.01 in its entirety and replacing it with the
Schedule 2.01 annexed hereto as Annex A.

 

9.              Amendment of Intercreditor Agreement. The Lenders hereby
authorize Administrative Agent to amend the Term Loan Intercreditor Agreement to
amend the definition of the term “Term Loan Cap” to be an amount equal to
$1,650,000,000, plus additional term loans in an amount not to exceed
$500,000,000.

 

10

--------------------------------------------------------------------------------


 

10.       Representations and Warranties. Each Loan Party, jointly and
severally, represents and warrants with and to Administrative Agent and Lenders
as follows, which representations and warranties shall survive the execution and
delivery hereof, the truth and accuracy of, or compliance with each, together
with the representations, warranties and covenants in the other Loan Documents,
being a continuing condition of the making of any Loans by Lenders (or
Administrative Agent on behalf of Lenders) to Borrowers:

 

(a) No Default or Event of Default exists or has occurred and is continuing as
of the date of this Amendment No. 1.

 

(b) This Amendment No. 1 has been duly authorized, executed and delivered by all
necessary action on the part of each Loan Party which is a party hereto and, if
necessary, their respective equity holders and is in full force and effect as of
the date hereof, as the case may be, and the agreements and obligations of each
Loan Party contained herein constitute legal, valid and binding obligations of
each Loan Party, enforceable against it in accordance with their terms, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.

 

(c) The execution, delivery and performance of this Amendment No. 1 is within
each Loan Party’s corporate, limited liability company or limited partnership
powers.

 

(d) None of the execution, delivery and/or performance of this Amendment No. 1
is in contravention of law or the terns of any Loan Party’s certificate or
articles of incorporation, by laws, or other organizational documentation, or
any indenture, agreement or undertaking to which any Borrower or Guarantor is a
party or by which any Loan Party or its property are bound.

 

(e) Except to the extent addressed in the certificate provided pursuant to
Section 11(d) below, the resolutions of the Board of Directors or Managers of
each Loan Party delivered to Agent by such Loan Party on the date of the
effectiveness of the Credit Agreement have not been revoked and are in full
force and effect.

 

(f) All of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents, each as amended hereby, are true and correct in
all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.

 

11.      Conditions Precedent. The amendments contained herein shall only be
effective upon satisfaction of each of the following conditions precedent in a
manner satisfactory to Administrative Agent:

 

(a) Administrative Agent shall have received counterparts of this Amendment
No. 1, as duly authorized, executed and delivered by Borrowers, Guarantors and
Lenders;

 

(b) Administrative Agent shall have received the Amendment No. 1 Fee Letter by
and among Administrative Agent and Lead Borrower, as duly authorized, executed
and delivered by Lead Borrower;

 

11

--------------------------------------------------------------------------------


 

(c) Administrative Agent shall have received payment in full in cash of the fees
required to be paid pursuant to the Amendment No. 1 Fee Letter referred to
above;

 

(d) Administrative Agent shall have received a certificate of a Responsible
Officer of Lead Borrower as to (i) the absence of any amendment to its articles
of incorporation since certified copies of such articles were delivered to the
Administrative Agent on the Closing Date, (ii) a certified copy of its amended
by-laws, (iii) certified copies of resolutions and delegations of authority
authorizing the Credit Agreement, this Amendment No. 1 and the transactions
contemplated therein and herein and (iv) updating of the incumbency certificate;
and

 

(e) No Default or Event of Default shall exist or have occurred and be
continuing.

 

12.       Effect of Amendment No. 1. Except as expressly set forth herein, no
other amendments, changes or modifications to the Loan Documents are intended or
implied, and in all other respects the Loan Documents are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof and Loan Parties shall not be entitled to any other or further amendment
by virtue of the provisions of this Amendment No. 1 or with respect to the
subject matter of this Amendment No. 1. To the extent of conflict between the
terms of this Amendment No. 1 and the other Loan Documents, the terms of this
Amendment No. 1 shall control. The Credit Agreement and this Amendment No. 1
shall be read and construed as one agreement. This Amendment No. 1 is a Loan
Document. The Credit Agreement remains in full force and effect, and nothing
contained in this Amendment No. 1 will constitute a waiver of any right, power
or remedy under the Credit Agreement.

 

13.       Governing Law. The validity, interpretation and enforcement of this
Amendment No. 1 and any dispute arising out of the relationship between the
parties hereto whether in contract, tort, equity or otherwise, shall be governed
by the internal laws of the State of New York but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.

 

14.       Jury Trial Waiver. LOAN PARTIES, ADMINISTRATIVE AGENT AND EACH LENDER
PARTY HERETO, EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT NO. 1 OR ANY OF
THE OTHER LOAN DOCUMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AMENDMENT NO. 1 OR ANY
OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE. LOAN PARTIES, ADMINISTRATIVE AGENT AND EACH LENDER
PARTY HERETO, EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT LOAN PARTIES, ADMINISTRATIVE AGENT OR ANY LENDER PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AMENDMENT NO. 1 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

 

15.       Binding Effect. This Amendment No. 1 shall be binding upon and inure
to the benefit of each of the parties hereto and their respective successors and
assigns.

 

16.       Waiver, Modification, Etc. No provision or term of this Amendment
No. 1 may be modified,

 

12

--------------------------------------------------------------------------------


 

altered, waived, discharged or terminated orally, but only by an instrument in
writing executed by the party against whom such modification, alteration,
waiver, discharge or termination is sought to be enforced.

 

17.       Further Assurances. Loan Parties shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Administrative Agent to effectuate the provisions and purposes of
this Amendment No. 1.

 

18.       Entire Agreement. This Amendment No. 1 represents the entire agreement
and understanding concerning the subject matter hereof among the parties hereto,
and supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.

 

19.       Headings. The headings listed herein are for convenience only and do
not constitute matters to be construed in interpreting this Amendment No. 1.

 

20.       Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 1. Any party delivering an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 1, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 1.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

13

--------------------------------------------------------------------------------


 

lN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered as of the day and year first above written.

 

 

BORROWERS:

 

 

 

SUPERVALU INC.

 

 

 

By:

/s/ Bruce H. Besanko

 

Name:

Bruce H. Besanko

 

Title:

Executive Vice President and Chief

 

 

Financial Officer·

 

 

 

ADVANTAGE LOGISTICS - SOUTHEAST, INC.

 

FF ACQUISITION, L.L.C.

 

FOODARAMA LLC

 

RICHFOOD, INC.

 

SHOP ‘N SAVE ST. LOUIS, INC.

 

SHOP ‘N SAVE WAREHOUSE FOODS, INC.

 

SHOPPERS FOOD WAREHOUSE CORP,

 

SUPERVALU HOLDINGS, INC.

 

SUPERVALU HOLDINGS- PA LLC

 

By: SUPERVALU Holdings, Inc., its sole member

 

SUPERVALU PHARMACIES, INC.

 

W. NEWELL & CO., LLC

 

 

 

By:

/s/ Bruce H. Besanko

 

Name:

Bruce H. Besanko

 

Title:

Vice President

 

 

 

CHAMPLIN 2005 L.L.C.

 

 

 

By: SUPERVALU INC., its sole member

 

 

 

By:

/s/ Bruce H. Besanko

 

Name:

Bruce H. Besanko

 

Title:

Executive Vice President and Chief

 

Financial Officer

 

 

 

 

MORAN FOODS, LLC

 

 

 

By:

/s/ Ritchie L. Casteel

 

Name:

Ritchie L. Casteel

 

Title:

Chief Executive Officer

 

 

 

SAVE-A-LOT TYLER GROUP, LLC

 

 

 

By:

/s/ Ritchie L. Casteel

 

Name:

Ritchie L. Casteel

 

Title:

Chairman, President and Chief Executive

 

Officer

 

[Amendment No. 1 to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

BUTSON’S ENTERPRISES, INC.

 

RICHFOOD  HOLDINGS, INC.

 

RICHFOOD  PROCUREMENT, L.L.C.

 

SCOTT’S FOOD STORES, INC.

 

SFW HOLDING CORP.

 

SFW LICENSING CORP.

 

SUPER RITE FOODS, INC.

 

SUPERMARKET OPERATORS  OF AMERICA

 

INC.

 

SVH REALTY, INC.

 

 

 

By:

/s/ Bruce H. Besanko

 

Name:

Bruce H. Besanko

 

Title:

Vice President

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

[Amendment No. 1 to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

AGENT AND LENDERS

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

By:

/s/ Joseph Burt

 

Name:

Joseph Burt

 

Title:

Director

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as LC Issuer, as a Lender and as Swing Line Lender

 

 

 

 

 

By:

/s/ Joseph Burt

 

Name:

Joseph Burt

 

Title:

Director

 

[Amendment No. 1 to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-

 

BOERENLEENBANK B.A., “RABOBANK

 

NEDERLAND”, NEW YORK BRANCH, as

 

LC Issuer and as a Lender

 

 

 

By:

/s/ William Binder

 

Name:

William Binder

 

Title:

Executive Director

 

 

 

By:

/s/ James Purky

 

Name:

James Purky

 

Title:

Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as

 

LC Issuer and as a Lender

 

 

 

By:

/s/ Lisa N. Freeman

 

Name:

Lisa N. Freeman

 

Title:

Senior Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK NA., as a Lender

 

 

 

By:

/s/ Kara Goodwin

 

Name:

Kara Goodwin

 

Title:

Director

 

[Amendment No. 1 to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS BUSINESS CAPITAL, A

 

DIVISION OF RBS ASSET FINANCE, INC.,

 

as a Lender

 

 

 

By: 

/s/ Francis Garvin

 

Name:

Francis Garvin

 

Title:

SVP

 

[Amendment No. 1 to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

By:

/s/ Louis Alexander

 

Name:

Louis Alexander

 

Title:

Attorney in Fact

 

[Amendment No. 1 to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as a Lender

 

 

 

By:

/s/ Brent Housteau

 

Name:

Brent Housteau

 

Title:

Senior Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

[Amendment No. 1 to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

/s/ Matthew Potter

 

Name:

Matthew Potter

 

Title:

Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

Name:

Marguerite Sutton

 

Title:

Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

BRANCH, as a Lender

 

 

 

By:

/s/ Bill O’Daly

 

Name:

Bill O’Daly

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Michael D’Onofrio

 

Name:

Michael D’Onofrio

 

Title:

Authorized Signatory

 

[Amendment No. 1 to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a

 

Lender

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

[Amendment No. 1 to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as

 

LC Issuer and as a Lender

 

 

 

By:

/s/ Adam Moss

 

Name:

Adam Moss

 

Title:

Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK, A NATIONAL

 

BANKING ASSOCIATION, as a Lender

 

 

 

By:

/s/ Martin Chin

 

Name:

Martin Chin

 

Title:

Senior Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIEMENS FINANCIAL SERVICES, INC., as a

 

Lender

 

 

 

By:

/s/ John Finore

 

Name:

John Finore

 

Title:

Vice President

 

 

 

By:

/s/ Uri Sky

 

Name:

Uri Sky

 

Title:

VP

 

[Amendment No. 1 to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as a Lender

 

 

 

By:

/s/ Kristina M. Miller

 

Name:

Kristina M. Miller

 

Title:

Duly Authorized Signatory

 

[Amendment No. 1 to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

Annex A

to

Amendment No. 1

Schedule 2.01

 

Commitments and Applicable Percentages

 

COMMITMENT SCHEDULE

 

Lender

 

Commitment

 

Applicable Percentage

 

Wells Fargo Bank, National Association

 

$

300,000,000

 

30.00%

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch

 

$

125,000,000

 

12.50%

 

U.S. Bank National Association

 

$

100,000,000

 

10.00%

 

BMO Harris Bank N.A.

 

$

68,000,000

 

6.80%

 

RBS Citizens Business Capital, a division of RBS Asset Finance, Inc.

 

$

50,000,000

 

5.00%

 

Regions Bank

 

$

50,000,000

 

5.00%

 

Union Bank, N.A.

 

$

44,500,000

 

4.45%

 

Goldman Sachs Bank USA

 

$

42,500,000

 

4.25%

 

Bank of America, N.A.

 

$

32,500,000

 

3.25%

 

Barclays Bank PLC

 

$

32,500,000

 

3.25%

 

Credit Suisse AG, Cayman Islands Branch

 

$

32,500,000

 

3.25%

 

Morgan Stanley Bank

 

$

32,500,000

 

3.25%

 

PNC Bank, National Association

 

$

30,000,000

 

3.00%

 

City National Bank, a National Banking Association

 

$

25,000,000

 

2.50%

 

Siemens Financial Services, Inc.

 

$

20,000,000

 

2.00%

 

General Electric Capital Corporation

 

$

15,000,000

 

1.50%

 

Total

 

$

1,000,000,000

 

100%

 

 

[Amendment No. 1 to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------